United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   April 5, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60354
                          Summary Calendar


RIYAZALI PRASLA,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                          BIA No. A78 990 689
                         --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Riyazali Prasla petitions this court for review of an order

of the Board of Immigration Appeals (BIA) affirming the denial of

his application for withholding of removal under the Immigration

and Nationality Act and withholding of removal pursuant to the

Convention Against Torture (CAT).    We review questions of law de

novo; factual findings will be upheld if they are supported by

substantial evidence.    See Efe v. Ashcroft, 293 F.3d 899, 903

(5th Cir. 2002).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-60354
                               -2-

     Prasla asserts that, if he were returned to India, he would

face persecution because he is a Muslim.    He further asserts that

this would constitute torture under the CAT.    The only violence

suffered by Prasla on account of his religion was the injury to

his head and back when he was beaten with chains and sticks in

1999 and the burning of his family’s store in 1993.    He

speculated that religion motivated the attacks, testifying that

the “the only reason he [could] think of is because we were

Muslims and it was [the Hindus’] country.”     Prasla’s testimony

establishes that the attackers would jail and torture “[w]hoever

they [could] catch” but that the attackers did not violently hit

them and did not keep them captive long.

     The mistreatment recounted during the hearing before the

Immigration Judge (IJ) qualified as mere denigration, harassment,

and threats rather than persecution.     See Eduard v. Ashcroft, 379

F.3d 182, 188 (5th Cir. 2004).   The violence Prasla suffered did

not qualify as “[t]he infliction of suffering or harm, under

government sanction, upon persons who differ in a way regarded as

offensive (e.g., race, religion, political opinion, etc.), in a

manner condemned by civilized governments.”     See Mikhael v. INS,

115 F.3d 299, 303 n.2 (5th Cir. 1997).    Thus, Prasla has not

shown that the evidence compels a conclusion contrary to the

determination of the IJ and BIA that he did not establish a

“clear probability” that he would suffer persecution upon his

arrival in India, the proposed country of removal.     See Roy v.
                            No. 06-60354
                                 -3-

Ashcroft, 389 F.3d 132, 138 (5th Cir. 2004).   We find that the

record evidence supports the BIA and IJ’s determination that

Prasla is not eligible for withholding of removal.

     The violence described is also insufficient to qualify as

torture under the CAT.    Even if the 1993 store burning and 1999

beating qualified as past torture for purposes of the CAT, the

long time span between the incidents discussed at the hearing and

the absence of major incidents since 1999 suggest that the

government of India is not likely to torture Prasla upon his

return to India.   See Tamara-Gomez v. Gonzales, 447 F.3d 343,

351-52 (5th Cir. 2006).   Moreover, Prasla’s parents and brother

continue to live in India without being “tortured.”    Accordingly,

Prasla has not shown that the evidence compels the conclusion

that he has shown that he would more likely than not be tortured

by government authorities if he were returned to India.     See

Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 354 (5th Cir. 2002).

We therefore cannot find that the IJ and BIA erred by denying him

relief under the CAT.

     Accordingly, Prasla’s petition for review is DENIED.